

	

		II

		108th CONGRESS

		2d Session

		S. 2842

		IN THE SENATE OF THE UNITED STATES

		

			September 23, 2004

			Mrs. Boxer (for herself,

			 Mrs. Feinstein, and

			 Mr. Jeffords) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend title 49, United States Code, to require motor

		  carriers to comply with vehicle emission performance standards established by

		  the Environmental Protection Agency, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the “The Clean

			 Trucks Act of 2004”.

		2.Vehicle emission

			 performance standardsSection

			 13902(a)(1) of title 49, United States Code, is amended—

			(1)by redesignating

			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;

			 and

			(2)by inserting

			 after subparagraph (A) the following:

				

					(B)the heavy duty

				vehicle and engine emission performance standards and related regulations

				established by the Administrator of the Environmental Protection Agency,

				pursuant to section 202(a)(3) of the Clean Air Act (42 U.S.C. 7521(a)(3)) and a

				demonstration of compliance with such standards and related regulations;

					.

			3.Emissions

			 information collection and reporting

			(a)In

			 generalThe Administrator of the Federal Motor Carrier Safety

			 Administration shall, on an annual basis—

				(1)collect

			 information on the year, make, model, certification level, travel routes, trip

			 duration, fuel quality and consumption, and related activities of long-haul

			 heavy duty trucks operating in the United States; and

				(2)submit the

			 information collected under paragraph (1) to the Administrator of the

			 Environmental Protection Agency.

				(b)Publication of

			 emissions estimates

				(1)In

			 generalThe Administrator of the Environmental Protection Agency

			 shall use the information submitted under subsection (a)(2) to develop and

			 publish estimates of the total national emissions of all criteria pollutants

			 and hazardous air pollutants associated with long-haul heavy duty trucks, which

			 shall include, whenever possible—

					(A)the location of

			 such emissions;

					(B)an analysis of

			 their impact on nonattainment of air quality standards; and

					(C)the public health

			 effects of these emissions.

					(2)Form and

			 mannerThe estimates developed under paragraph (1) shall be

			 published in a form and manner that is most useful for State air quality

			 directors and transportation planners to use in—

					(A)developing state

			 implementation plans; and

					(B)making attainment

			 demonstrations, maintenance demonstrations, and transportation conformity

			 determinations under section 176 of the Clean Air Act (42 U.S.C. 7506).

					

